Grant, C. J.
(after stating the facts). The title of the act reads:
“An act to prohibit and prevent adulteration, fraud, and deception in the manufacture and sale of articles of food and drink.”
Section 3, as amended by Act No. 118, Pub. Acts 1897, so far as it applies to this case, reads:
“An article shall be deemed to be adulterated, within the meaning of this act: * * * Fourth, if it is an *222imitation of, or is sold under the name of, another article; * * * sixth, if it is colored, coated, polished, or powdered, whereby damage or inferiority is concealed, or if by any means it is made to appear better or of greater value than it really is; seventh, if it contains any added substance or ingredient which is poisonous or injurious to health: Provided, that nothing in this act shall prevent the coloring of pure butter: And provided further, that the provisions of this act shall not apply to mixtures or compounds recognized as ordinary articles or ingredients of articles of food, if each and every package sold or offered for sale bear the name and address of the manufacturer, and be distinctly labeled under its own distinctive name, and in a manner so as to plainly and correctly show that it is a mixture or compound, and is not in violation with definition fourth and seventh of this section.”
It is not claimed that the sale made by Rinsey violates subdivision 7.
The act charged in the complaint is neither adulteration, fraud, nor deception, under any definition of these words to be found in any dictionary. Adulteration is ‘ ‘ the act of corrupting or debasing; the act of mixing something impure or spurious with something pure or genuine, or an inferior article with a superior one of the same kind.” Bouv. Law Diet.; Cent. Diet. Counsel do not urge that it comes within the word “fraud” or “deceit.” Neither is it urged that the article is made to appear of greater value than it really is. It is not claimed that the coloring matter used is in the least deleterious. The law permits its use to color butter. Counsel rely upon People v. Snowberger, 113 Mich. 86. That case is not in point. The gravamen of the offense there was that the article of food was damaged, inferior, its inferiority concealed, and it was made to appear of greater value than it really was. This brings us to the only question we need to determine, viz., Is the title to the act broad enough to include the sale complained of? Would any person reading the title to the bill, in the legislative journals or elsewhere, suppose that the bill would make criminal an act which in itself was entirely harmless, honest, innocent,-and contained no *223element of wrongdoing ? or that it would change the well-known definition of a word so as to include within it things which were in no sense akin to it, and which could only be included in it by the most arbitrary legislative enactments? Would a manufacturer of or dealer in butter or oleomargarine be notified by the title that the harmless coloring of either was not only to be prohibited, but to be punished by fine or imprisonment or both? There can be but one answer to these questions. When the legislature attempts to change definitions, and to make acts criminal which per se are innocent and contain no element of wrong, there must be something in the title to show such purpose or object, under section 20, art. 4, of the Constitution. The title contains not even an intimation that an entirely innocent act is to be made a crime. It follows that this part of the act is void. Bissell v. Wayne Probate Judge, 58 Mich. 237; Northwestern Manfg. Co. v. Wayne Circuit Judge, Id. 381 (55 Am. Rep. 693); McKellar v. City of Detroit, 57 Mich. 158 (58 Am. Rep. 357).
This statute is assailed as unconstitutional upon other grounds. This disposal of the case renders it unnecessary to discuss them. How' far the legislature may go, under the police power inherent in the State, in prohibiting and punishing acts which in themselves are perfectly harmless, would be an interesting subject of inquiry; but, as it is not necessary to a disposal of the case, we decline to enter upon it.
Judgment affirmed.
The other Justices concurred.